RENDERED: JUNE 24, 2022; 10:00 A.M.
                            NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                              Court of Appeals

                                  NO. 2021-CA-0549-MR

JOSEPH D. COCKROFT                                                    APPELLANT


                      APPEAL FROM UNION CIRCUIT COURT
v.                   HONORABLE C. RENE’ WILLIAMS, JUDGE
                           ACTION NO. 15-CR-00132


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                                         OPINION
                                        AFFIRMING

                                       ** ** ** ** **

BEFORE: DIXON, MCNEILL, AND TAYLOR, JUDGES.

DIXON, JUDGE: Joseph D. Cockroft appeals the denial of his RCr1 11.42 motion,

alleging ineffective assistance of counsel (IAC), and denial of his motion for an

evidentiary hearing, entered by the Union Circuit Court on April 6, 2021.

Applying the two-pronged performance and prejudice standard established in

Strickland v. Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984),


1
    Kentucky Rules of Criminal Procedure.
the trial court denied Cockroft’s motion, finding that – based on the evidence in the

record – he failed to demonstrate either prong of Strickland’s requirements of

deficient assistance or that his case was prejudiced by trial counsel’s actions.

Following a careful review of the record, the briefs, and the law, we affirm.

             BACKGROUND FACTS AND PROCEDURAL HISTORY

                Cockroft was indicted on three counts of flagrant nonsupport.2 The

minimum sentence for each offense is one year imprisonment, with a maximum of

five years. Cockroft also faced a fine of up to $10,000. The Commonwealth

offered Cockroft a plea deal of ten years in prison, probated for five, as well as an

agreement to pay his current child support obligations and make payments toward

his arrearage (totaling $481.71 a month). Cockroft, his counsel, and the trial court

accepted this deal, and an order on Cockroft’s guilty plea was entered with a

corresponding judgment.

                Unfortunately, less than a year into his probation, Cockroft violated its

terms on multiple occasions, and his probation was revoked. Cockroft moved the

trial court for shock probation in order to complete a local chemical dependency

program. The trial court granted his motion and placed Cockroft on probation

again; however, Cockroft failed to report to either the program or his probation

officer. Consequently, his probation was revoked a second time. Following his


2
    Kentucky Revised Statutes (KRS) 530.050, a Class D felony.

                                              -2-
reincarceration, Cockroft again moved the trial court for shock probation, but the

motion was denied.

             Cockroft subsequently, pro se, moved the trial court for relief under

RCr 11.42, requesting assistance of counsel and an evidentiary hearing for his IAC

claims. The trial court appointed counsel, who supplemented his RCr 11.42

motion. After the matter was fully briefed, the trial court denied Cockroft an

evidentiary hearing and the requested relief. This appeal followed.

                            STANDARD OF REVIEW

             As observed by the Supreme Court of Kentucky, when determining

whether a guilty plea was entered knowingly, voluntarily, and intelligently, trial

courts must consider the totality of the circumstances. Edmonds v.

Commonwealth, 189 S.W.3d 558, 566 (Ky. 2006). “This inquiry is inherently fact-

sensitive” and is reviewed for clear error. Id.

             Concerning Cockroft’s IAC claims, as established in Bowling v.

Commonwealth, 80 S.W.3d 405, 411-12 (Ky. 2002):

             [t]he Strickland standard sets forth a two-prong test for
             ineffective assistance of counsel: [f]irst, the defendant
             must show that counsel’s performance was deficient.
             This requires showing that counsel made errors so
             serious that counsel was not functioning as the “counsel”
             guaranteed by the Sixth Amendment. Second, the
             defendant must show that the deficient performance
             prejudiced the defense. This requires showing that
             counsel’s errors were so serious as to deprive the
             defendant of a fair trial, a trial whose result is reliable.

                                         -3-
               [Strickland, 466 U.S. at 687, 104 S. Ct. at 2064]. To
               show prejudice, the defendant must show there is a
               reasonable probability that, but for counsel’s
               unprofessional errors, the result of the proceeding
               would have been different. A reasonable probability is
               the probability sufficient to undermine the confidence in
               the outcome. Id. at 694, 104 S. Ct. at 2068, 80 L. Ed. 2d
               at 695.

(Emphasis added) (paragraph breaks omitted). Both Strickland prongs must be

met before relief may be granted. “Unless a defendant makes both showings, it

cannot be said that the conviction . . . resulted from a breakdown in the adversary

process that renders the result unreliable.” Strickland, 466 U.S. at 687, 104 S. Ct.

at 2064. Herein, we need not determine whether counsel’s performance was

adequate on any or all the issues raised because Cockroft fails to demonstrate

prejudice resulting from counsel’s alleged deficient performance.3

               To establish prejudice, a movant must show a reasonable probability

exists that “but for counsel’s unprofessional errors, the result of the proceeding

would have been different.” Id. at 694, 104 S. Ct. at 2068. In short, one must

demonstrate that “counsel’s errors were so serious as to deprive the defendant of a

fair trial, a trial whose result is reliable.” Id. at 687, 104 S. Ct. at 2064. Fairness is

measured in terms of reliability. “The likelihood of a different result must be



3
  “[A] court need not determine whether counsel’s performance was deficient before examining
the prejudice suffered by the defendant as a result of the alleged deficiencies.” Id. at 697, 104 S.
Ct. at 2052.

                                                -4-
substantial, not just conceivable.” Commonwealth v. Pridham, 394 S.W.3d 867,

876 (Ky. 2012) (quoting Harrington v. Ritcher, 562 U.S. 86, 100, 131 S. Ct. 770,

791, 178 L. Ed. 2d 624 (2011) (citing Strickland, 466 U.S. at 693, 104 S. Ct. at

2067)).

             Mere speculation as to how other counsel might have
             performed either better or differently without any
             indication of what favorable facts would have resulted is
             not sufficient. Conjecture that a different strategy might
             have proved beneficial is also not sufficient. Baze [v.
             Commonwealth, 23 S.W.3d 619 (Ky. 2000)]; Harper v.
             Commonwealth, 978 S.W.2d 311 ([Ky.] 1998). As noted
             by Waters v. Thomas, 46 F.3d 1506 (11th Cir. 1995) (en
             banc): “The mere fact that other witnesses might have
             been available or that other testimony might have been
             elicited from those who testified is not a sufficient
             ground to prove ineffectiveness of counsel.”

Hodge v. Commonwealth, 116 S.W.3d 463, 470 (Ky. 2003), overruled on other

grounds by Leonard v. Commonwealth, 279 S.W.3d 151 (Ky. 2009). “No

conclusion of prejudice . . . can be supported by mere speculation.” Jackson v.

Commonwealth, 20 S.W.3d 906, 908 (Ky. 2000) (citations omitted).

             In the context of an IAC claim pertaining to a defendant entering a

guilty plea, Kentucky’s highest court has opined:

                    A showing that counsel’s assistance was
             ineffective in enabling a defendant to intelligently weigh
             his legal alternatives in deciding to plead guilty has two
             components: (1) that counsel made errors so serious that
             counsel’s performance fell outside the wide range of
             professionally competent assistance; and (2) that the
             deficient performance so seriously affected the

                                        -5-
            outcome of the plea process that, but for the errors of
            counsel, there is a reasonable probability that the
            defendant would not have pleaded guilty, but would
            have insisted on going to trial.

            ...

            The trial court’s inquiry into allegations of ineffective
            assistance of counsel requires the court to determine
            whether counsel’s performance was below professional
            standards and caused the defendant to lose what he
            otherwise would probably have won and whether
            counsel was so thoroughly ineffective that defeat was
            snatched from the hands of probable victory. Because
            [a] multitude of events occur in the course of a criminal
            proceeding which might influence a defendant to plead
            guilty or stand trial, the trial court must evaluate whether
            errors by trial counsel significantly influenced the
            defendant’s decision to plead guilty in a manner which
            gives the trial court reason to doubt the voluntariness and
            validity of the plea.

Bronk v. Commonwealth, 58 S.W.3d 482, 486-87 (Ky. 2001) (internal quotation

marks and footnotes omitted) (emphasis added). The United States Supreme Court

has further observed:

            In many guilty plea cases, the “prejudice” inquiry will
            closely resemble the inquiry engaged in by courts
            reviewing ineffective-assistance challenges to
            convictions obtained through a trial. For example, where
            the alleged error of counsel is a failure to investigate or
            discover potentially exculpatory evidence, the
            determination whether the error “prejudiced” the
            defendant by causing him to plead guilty rather than go
            to trial will depend on the likelihood that discovery of the
            evidence would have led counsel to change his
            recommendation as to the plea. This assessment, in turn,
            will depend in large part on a prediction whether the

                                        -6-
             evidence likely would have changed the outcome of a
             trial.

Hill v. Lockhart, 474 U.S. 52, 59, 106 S. Ct. 366, 370, 88 L. Ed. 2d 203 (1985).

                                     ANALYSIS

             On appeal, Cockroft argues the trial court erred when it did not

conduct an evidentiary hearing or grant relief under RCr 11.42 for counsel’s failure

to (1) ensure proper plea colloquy was conducted and (2) conduct an appropriate

mitigation investigation. However, it is well-established that the effect of a guilty

plea is to waive all defenses except that the indictment charges no offense.

Quarles v. Commonwealth, 456 S.W.2d 693 (Ky. 1970); Commonwealth v.

Watkins, 398 S.W.2d 698 (Ky. 1966), cert. denied, Watkins v. Kentucky, 384 U.S.

965, 86 S. Ct. 1596, 16 L. Ed. 2d 677 (1966). RCr 11.42 does not authorize

criminal defendants to disregard a valid plea agreement. In the case herein, “since

appellant’s plea of guilty makes his allegation of ineffective assistance of counsel

unavailing, he is not entitled to a hearing.” Cox v. Commonwealth, 465 S.W.2d 76,

78 (Ky. 1971). Accordingly, we hold that because Cockroft’s plea was knowingly

and voluntarily entered, his IAC claim pertaining to his guilty plea was properly

dismissed.

             We further note that trial counsel is not ineffective where he

negotiated a plea deal that his client willingly accepted but later regretted. Instead,

the defendant must show that rejecting the plea deal would have been rational

                                          -7-
under the circumstances. Stiger v. Commonwealth, 381 S.W.3d 230, 237 (Ky.

2012). Cockroft has not done so. Furthermore, Cockroft admitted his guilt. Under

the plea agreement, Cockroft’s sentence was only two-thirds of the maximum

sentence and was probated for five years. Rejecting such a deal would not have

been rational, nor would it have been reasonable for counsel to advise otherwise

under these circumstances.

             Moreover, not every single right that is waived must be specifically

listed by the trial court in its colloquy. Even issues concerning constitutional

rights, such as the right to be free from self-incrimination, may be waived if done

so knowingly and intelligently.

             In Boykin v. Alabama, 395 U.S. 238, 242, 89 S. Ct. 1709, 1712, 23 L.

Ed. 2d 274 (1969), the United States Supreme Court cited Carnley v. Cochran, 369

U.S. 506, 516, 82 S. Ct. 884, 890, 8 L. Ed. 2d 70 (1962), in which it dealt with a

problem of waiver of the Sixth Amendment right to counsel, holding, “Presuming

waiver from a silent record is impermissible. The record must show, or there must

be an allegation and evidence which show, that an accused was offered counsel but

intelligently and understandingly rejected the offer. Anything less is not waiver.”

             In its order, the trial court observed the following regarding the

colloquy surrounding Cockroft’s guilty plea:




                                         -8-
Court: “Have you reviewed with the Defendants the
nature of the charges filed against them, the possible
penalties they are facing and their constitutional rights?”

Mr. Sysol: “Yes Your Honor[.]”

Court: “Have you reviewed with them the fact that if
they enter a voluntary plea to any charge, they will waive
their constitutional rights?”

Mr. Sysol: “Yes Your Honor[.]”

Court: “Have they been able to assist in the preparation
of the defense of their case?”

Mr. Sysol: “They Have[.]”

Court: “Do you know of any reason why we should not
go forward with the acceptance of their pleas?”

Mr. Sysol: “No Your Honor[.]”

Granted Mr. Sysol was not standing next to the
Defendant [at] this time, but this Court is not aware of a
statute or rule that requires an attorney to stand right
beside a Defendant during a plea. A complete view of
the video shows Mr. Sysol walking back and forth
between the podiums where the Defendant[s] stood and
counsel table during the entire time of the pleas. It is this
Court’s common practice when one attorney represents
multiple Defendants that a “group” plea is entered in the
interest of judicial economy. The paperwork is reviewed
individually with each Defendant prior to the plea and
turned into the Court when they are ready to proceed.

Following the exchange with Mr. Sysol, the Defendants
were sworn in and the Court began the colloquy with
them. The court video also shows Mr. Sysol going back
and forth between the Bench and the Defendants
transferring papers and talking with the Defendant. . . .

                             -9-
             The Defendant answered the Court’s questions, including
             the questions concerning the paperwork that was
             submitted and signed by both he and Mr. Sysol. He was
             asked specifically if he was satisfied with the advice he
             had received from his attorney and he indicated he was.

Additionally, the motion to enter guilty plea signed by Cockroft specifically stated

on its first page in bold-faced type:

             I further understand the Constitution guarantees to
             me the following rights:

             (a) The right not to testify against myself;

             (b) The right to a speedy and public trial by jury at
             which I would be represented by counsel and the
             Commonwealth would have to prove my guilt beyond
             a reasonable doubt;

             (c) The right to confront and cross-examine all
             witnesses called to testify against me;

             (d) The right to produce any evidence, including
             attendance of witnesses, in my favor; [and]

             (e) The right to appeal my case to a higher court.

             I understand that if I plead “GUILTY,” I waive these
             rights.

Cockroft also signed the order on his guilty plea which contained this exact

language on its first page. Just as in Commonwealth v. Crawford, 789 S.W.2d 779,

780 (Ky. 1990), “[n]o cases are cited requiring a judge to read from the bench a

defendant’s rights to a defendant who has already waived those rights by written

waiver, has acknowledged his signature thereto, and has further acknowledged that

                                        -10-
he understood those rights.” Thus, waiver here was not implied by Cockroft’s

silence but was expressly addressed on multiple occasions.

             Cockroft also contends the trial court erred in denying his request for

post-conviction relief without holding an evidentiary hearing. To this challenge,

we first must ask: When is an evidentiary hearing required? The Supreme Court

of Kentucky has held:

             the trial judge shall determine whether the allegations in
             the motion can be resolved on the face of the record, in
             which event an evidentiary hearing is not required. A
             hearing is required if there is a material issue of fact that
             cannot be conclusively resolved, i.e., conclusively proved
             or disproved, by an examination of the record. Stanford
             v. Commonwealth, [854 S.W.2d 742, 743-44 (Ky. 1993)],
             cert. denied, 510 U.S. 1049, 114 S. Ct. 703, 126 L. Ed.
             2d 669 (1994); Lewis v. Commonwealth, [411 S.W.2d
             321, 322 (Ky. 1967)]. The trial judge may not simply
             disbelieve factual allegations in the absence of evidence
             in the record refuting them. Drake v. United States, 439
             F.2d 1319, 1320 (6th Cir. 1971).

Fraser v. Commonwealth, 59 S.W.3d 448, 452-53 (Ky. 2001). This is precisely

what occurred herein. Since all Cockroft’s allegations of error may be resolved by

a review of the record, as more specifically addressed herein, no evidentiary

hearing was required. Thus, the trial court did not err in denying same.

             Cockroft also alleges his trial counsel failed to conduct a thorough,

complete, and reasonable investigation. The Court in Strickland discussed the

deference our Court must give trial counsel concerning their investigation, stating:


                                         -11-
             strategic choices made after thorough investigation of
             law and facts relevant to plausible options are virtually
             unchallengeable; and strategic choices made after less
             than complete investigation are reasonable precisely to
             the extent that reasonable professional judgments support
             the limitations on investigation. In other words, counsel
             has a duty to make reasonable investigations or to make a
             reasonable decision that makes particular investigations
             unnecessary. In any ineffectiveness case, a particular
             decision not to investigate must be directly assessed for
             reasonableness in all the circumstances, applying a heavy
             measure of deference to counsel’s judgments.

Strickland, 446 U.S. at 690-691, 104 S. Ct. at 2066. Following Strickland, the

Court further held that: “[i]n assessing counsel’s investigation, we must conduct

an objective review of their performance, measured for reasonableness under

prevailing professional norms, which includes a context-dependent consideration

of the challenged conduct as seen from counsel’s perspective at the time, (every

effort [must] be made to eliminate the distorting effects of hindsight).” Wiggins v.

Smith, 539 U.S. 510, 523, 123 S. Ct. 2527, 2536, 156 L. Ed. 2d 471 (2003)

(internal quotation marks and citation omitted).

             In Kentucky, this deferential standard pertaining to counsel’s

investigation has more recently been described as:

                    Counsel’s performance is deficient when counsel
             made errors so serious that counsel was not functioning
             as the counsel guaranteed the defendant by the Sixth
             Amendment. That being said, the proper inquiry when
             assessing an ineffective assistance of counsel claim is
             whether the counsel’s representation fell below an
             objective standard of reasonableness. In this

                                        -12-
               reasonableness analysis, we are directed to indulge a
               strong presumption that counsel’s conduct falls
               within the wide range of reasonable professional
               assistance because, given the surrounding
               circumstances, the challenged action might be
               considered sound trial strategy. We employ this
               presumption to prevent the harsh light of hindsight from
               distorting counsel’s act or omission, making it appear
               unreasonable.

Commonwealth v. Searight, 423 S.W.3d 226, 230 (Ky. 2014) (internal quotation

marks and footnotes omitted) (emphasis added).

               Likewise, here, every benefit of the doubt must be given to trial

counsel’s investigation, which was objectively reasonable under the circumstances.

Moreover, Cockroft has failed to demonstrate that the so-called “sea of mitigation”

evidence4 would likely have impacted the outcome. Absent such a showing,

Cockroft cannot demonstrate prejudice.

               Cockroft has failed to identify how a more thorough investigation

would have affected his plea. It is well-settled, “vague allegations, including those

of failure to investigate, do not warrant an evidentiary hearing and warrant

summary dismissal of the RCr 11.42 motion.” Mills v. Commonwealth, 170

S.W.3d 310, 330 (Ky. 2005), overruled on other grounds by Leonard, 279 S.W.3d


4
  Cockroft nebulously claims his mitigation includes the fact that he came to Kentucky to make
himself available to the child support office after finally having obtained an undescribed means
to pay down his obligation. He also mentions complications with his legal name – he is also
known as Joseph Holmes – but fails to describe how that is relevant or mitigating as he has an
extensive criminal history under each name. His further claims of mitigating evidence are even
more tangential.

                                              -13-
151. Accordingly, the trial court properly denied this claim without an evidentiary

hearing.

             Simply put, Cockroft’s claims do not clear the high bar requiring

demonstration of prejudice as set forth in Strickland for the reasons discussed

herein. Thus, Cockroft was not entitled to the requested relief due to waiver of his

right to appeal, nor was he entitled to relief on the alleged merits. Finding no error,

we must affirm.

                                  CONCLUSION

             Therefore, and for the foregoing reasons, the order entered by the

Union Circuit Court is AFFIRMED.



             ALL CONCUR.



 BRIEFS FOR APPELLANT:                     BRIEF FOR APPELLEE:

 Katelyn E. Price                          Daniel Cameron
 Frankfort, Kentucky                       Attorney General of Kentucky

                                           Matthew R. Krygiel
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -14-